Citation Nr: 0214533	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether an August 1994 rating decision denying the 
veteran's claim of entitlement to service connection for a 
right ankle disorder was clearly and unmistakably erroneous.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right ankle disorder.  

(The issue of entitlement to service connection for a right 
ankle disorder will be the subject of a later decision.)  

(The issue of entitlement to separate compensable evaluations 
for tender scars of the left hand, based on clear and 
unmistakable error in a rating decision of September 17, 
1979, is the subject of a separate decision under the same 
docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  His decorations include the Parachute Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that in pertinent part found that 
new and material evidence had not been received to reopen a 
previously and finally denied claim of entitlement to service 
connection for residuals of a right ankle injury (right ankle 
disorder).  The veteran subsequently perfected an appeal from 
the determination of the RO that an August 1994 rating 
decision denying service connection for a right ankle 
disorder was not clearly and unmistakably erroneous.  

In October 1999, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the undersigned 
Acting Board Member, sitting in Washington, D.C.  A 
transcript of that hearing is of record.  Although the 
veteran had initially appealed the April 1997 rating decision 
denying an increased evaluation for residuals of an injury of 
the fingers of his left hand, he formally withdrew that issue 
from appellate consideration at the hearing.  

The Board notes that further development is required in light 
of the decision to reopen the claim for entitlement to 
service connection for a right ankle disorder before 
proceeding to consider the merits of the underlying claim, 
and this action will be discussed fully in the Board's new 
and material evidence decision below.  


FINDINGS OF FACT

1.  A rating decision dated in August 1994 denied the 
veteran's original claim of entitlement to service connection 
for a right ankle disorder.  

2.  Although the veteran was informed of the August 1994 
rating determination and of his appellate rights, he did not 
initiate an appeal.  

3.  There was a tenable basis in the record for the RO in 
August 1994 to deny service connection for a right ankle 
disorder, and the RO's determination constituted a reasonable 
exercise of rating judgment.  

4.  The veteran's application to reopen his previously denied 
claim for service connection for a right ankle disorder was 
received in January 1997.  

5.  The evidence received since the August 1994 rating 
decision is not wholly cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a right ankle disorder.  


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying the veteran's 
claim of entitlement to service connection for a right ankle 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2001).  

2.  Service connection for a right ankle disorder based on 
clear and unmistakable error in a rating decision of August 
1994 is not warranted.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2001).  

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right ankle 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The specific claim addressed on this appeal was filed after 
the effective date of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that the provisions of that Act do not apply to 
claims of clear and unmistakable error in prior final rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  


A.  Clear and unmistakable error

The record shows that a rating decision dated in August 1994 
denied the veteran's original claim of entitlement to service 
connection for a right ankle disorder.  The veteran was 
subsequently informed of this determination and of his 
appellate rights, but he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103. 

The Board first addresses the claim of clear and unmistakable 
error in the August 1994 rating decision because any such 
finding of error would render moot the issue of whether new 
and material evidence has been submitted to reopen the 
previously denied service connection claim.  However, for the 
reasons set forth below, the Board concludes that no such 
error is shown.   

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A determination 
that there was clear and unmistakable error must, however, be 
based on the record and the law that existed at the time of 
the prior unappealed rating decision.  Russell v. Principi, 3 
Vet. App. 310, 314 (1992) (en banc).  

It is essentially contended that the RO mischaracterized the 
evidence before the rating board in August 1994 and that this 
led to a denial of service connection that was clearly 
erroneous.  The rating board in August 1994 stated that the 
veteran's entrance examination in August 1969 "indicates the 
presence of a right ankle condition."  The rating board also 
said that VA treatment reports dated in 1993 "show the 
veteran giving [a] history of a post-service injury to the 
right ankle."  The rating board essentially found that the 
evidence did not demonstrate that the veteran sustained an 
ankle injury that could be related to the right ankle 
disorder diagnosed many years following service.  

The evidence before the rating board in August 1994 showed 
that degenerative osteoarthritis of the right tibiotalar 
joint as a result of an old fracture was initially visualized 
on VA X-rays in October 1993.  Although it was felt that the 
arthritis was severe in degree, there was no competent 
medical evidence actually relating the arthritis to service 
or to an incident of service origin.  To the extent that the 
medical evidence did so, it did so based solely on history 
furnished by the veteran, and that history, the VA treatment 
reports suggest, was in some degree in conflict.  

While there was evidence that the veteran had visited the 
dispensary for ankle complaints as early as August 1970, the 
specific ankle was not identified, and a specific injury to 
the ankle was not mentioned.  Indeed, it appears that 
rheumatoid arthritis was suspected.  On the other hand, when 
the veteran was examined in October 1970, apparently for the 
Airborne, it was noted that he had a deformed right ankle and 
that the ankle was swollen.  The veteran stated that he had 
worn an ankle support for about three months.  However, an X-
ray examination was not made of the right ankle during 
service, and the separation examination was negative for 
complaints or findings referable to the right ankle.  
Although the veteran was referred at the time of separation 
for orthopedic evaluation, the evaluation involved only his 
left hand.  

The RO's indication that the veteran had ankle trouble when 
he was examined for entrance is at best problematic, as this 
finding is based on an entry on a report of medical history 
that is essentially illegible.  Although the veteran referred 
to joint problems on his report of medical history, his lower 
extremities were normal on clinical examination at that time.  
The entries that the examiner made on the report of medical 
history do not clearly show that a right ankle disorder was 
clinically identified at service entrance.  The veteran was 
therefore entitled to the presumption of soundness when he 
entered on active duty.  38 C.F.R. § 3.304(b)(1); Crowe v. 
Brown, 7 Vet. App. 238, 245-46 (1994).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service and was not aggravated by such 
service was necessary to rebut the presumption.  See 
38 U.S.C.A. § 1111 (West 1991).  

Thus, the service medical entries suggesting a significant 
right ankle problem were compelling evidence of inservice 
incurrence of the right ankle disorder for which the veteran 
claimed entitlement to service connection for the first time 
in April 1994.  

The post service evidence then before the rating board shows 
that when the veteran was seen in the VA orthopedic clinic on 
October 21, 1993, he gave a history of right ankle pain with 
degenerative joint disease "for 10-15 yrs."  This is 
ambiguous.  The history could be construed as consistent with 
a much earlier injury, with degenerative joint disease 
developing in the right ankle 10 to 15 years earlier.  
Indeed, when the veteran was seen in the VA outpatient clinic 
on October 16, 1993, he gave a history of right ankle pain of 
two days' duration with a history of an old injury 20 years 
before with intermittent episodes of pain.  X-rays were 
interpreted as showing severe degenerative changes in the 
right ankle, and the diagnostic impression was degenerative 
osteoarthritis of the right ankle secondary to an old 
fracture.  

On the other hand, other post service medical evidence before 
the rating board shows that he had been treated or examined 
by VA on a number of occasions following service until 1983 
without once mentioning any difficulty with his right ankle.  
But even if it is conceded that the RO may have misconstrued 
certain evidence, it does not follow that clear and 
unmistakable error is demonstrated.  Clear and unmistakable 
error is the kind of error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Such error, in 
other words, must change the outcome in order to be clear and 
unmistakable.  See Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that to prove the existence of 
clear and unmistakable error, a claimant must show that error 
that would manifestly have changed the outcome of the prior 
decision), cert. denied, 528 U.S. 967 (1999).  

The evidence before the rating board in 1994, however, was 
equivocal.  There was an indication in the service medical 
records of the presence of a right ankle disorder, but there 
were no findings on the separation examination to suggest 
that the disorder was chronic, as distinguished from an acute 
and transitory condition that by the time of separation had 
resolved.  The evidence before the rating board showed that 
the earliest indication of a chronic right ankle disorder 
following service was in October 1993, when VA X-rays 
visualized the degenerative osteoarthritis.  The record was 
devoid of competent medical evidence attributing the 
osteoarthritis to an incident of service origin.  The record 
was also devoid of any continuity of symptomatology linking 
the right ankle disorder to the findings noted in service.  
See 38 C.F.R. § 3.303(b) (2001).  

Even if the errors that the veteran contends materially 
affected the rating board's August 1994 decision were 
excluded from consideration, the rating board could still 
have arrived at the conclusion that it did.  Although 
symptoms are manifestations or indications of disease or 
injury, even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result therefrom.  The Court has specifically so held.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The fact 
that the rating board did not attribute the veteran's post 
service right ankle disorder to his inservice manifestations 
is merely a conclusion with which reasonable minds could 
differ.  The rating board's decision to deny the claim on the 
evidence of record was an exercise of rating judgment that 
cannot now be said to constitute the kind of clear and 
unmistakable error defined by Fugo.  Disagreement with how 
the RO evaluated the facts before it is inadequate to raise 
such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
It therefore follows that the August 1994 rating decision 
denying service connection for a right ankle disorder was not 
clearly and unmistakably erroneous and that the appeal with 
respect to this issue must be denied.  


B.  New and material evidence

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (eliminating 
the Court-imposed requirement that the evidence in question, 
when considered along with all of the evidence of record, 
both new and old, be of sufficient probative value to change 
the outcome of the case).  

The evidence before the rating board in August 1994 has been 
discussed above.  

The evidence received since the prior final rating decision 
includes the veteran's statements and sworn testimony, Army 
National Guard records, numerous lay witness statements, a 
report from his supervisor, and VA treatment reports.  
Additional service medical records were also received.  These 
consisted of the report of hospitalization from November 1971 
to February 1972, and allied clinical records, showing 
treatment for a severe laceration of the left palm.  Most of 
this evidence is essentially cumulative of evidence 
previously of record.  The veteran's assertions are 
essentially duplicative of the basic assertion he made in his 
initial service connection claim, that he injured his right 
ankle in a parachute jump at Fort Bragg, North Carolina, 
while stationed with the 82nd Airborne Division.  

However, one of the lay witnesses states that he served with 
the veteran when he was injured in service on two occasions.  
He indicated that the veteran injured his ankle when they 
made a parachute jump in January 1971, an incident that he 
remembered clearly because it was the witness' first night 
jump.  The lay witness said that he worked with the veteran 
in the Battalion message center and that they saw each other 
everyday.  He said that the veteran's ankle was a discomfort 
from that day on.  The witness also reported that the injury 
to the veteran's hand occurred sometime later in 1971.  This 
is confirmed by the service hospital report, which shows that 
the veteran lacerated his left palm in November 1971 while 
opening a door.  He missed the door handle and put his hand 
through a glass window.  

The service hospital report and allied records also 
corroborate what the veteran has contended, that VA hospital 
reports dated in September and October 1973, and in November 
1973, attributing his left hand injury to a parachute jump in 
service were wrong.  He essentially maintains that the 1973 
hospital reports indicate that he did indeed injure himself 
in a parachute jump in service but that the service hospital 
report shows that the injury was not to his left hand.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  The Board finds 
that although much of the new evidence is cumulative of that 
previously of record, some of the new evidence provides "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, . . ."  Hodge v. 
West, 155 F.3d at 1363.  As such, the new evidence is so 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is new and 
material, the application to reopen must be granted.  

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a right ankle 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this matter. 



ORDER

Service connection for a right ankle disorder, based on clear 
and unmistakable error in a rating decision dated in August 
1994, is denied.  

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right ankle disorder is granted.  





		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

